774 N.W.2d 888 (2009)
Karen SIMPSON, Plaintiff-Appellee,
v.
PINES HEALTH CARE CENTER, Legion Insurance Company, and Michigan Property and Casualty Guaranty Association, Defendants-Appellants.
Docket No. 139100. COA No. 290233.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the May 18, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.